Grant, J.
{after stating the facts). 1. The petition in this case was filed under Act No. .271, Pub. Acts 1905. By that act the law was amended, giving to the probate courts the right to modify and set aside their orders, sentences, and decrees upon a petition therefor made within 90 days of the original hearing, or of the entry of such order, sentence, or decree. Prior to this act probate courts had no authority to set aside or modify their decrees. The sole remedy was by appeal to the circuit court. The position of the appellant is that the probate court has no jurisdiction to entertain a petition without a showing of fraud, accident, or mistake, and insists that the petition *507does not allege either of these requisites. Whether the statute should receive the construction insisted upon by appellant it is unnecessary to determine. The petition alleges facts, which, if true, are either the result of a mistake or fraud. The allegations of the petition are therefore sufficient, and the court has found that they were sustained by the evidence. The evidence upon which he based his conclusions is not in the record.
2. The order of the circuit court dismissing the appeal was entered May 21, 1908. On July 9th following, the administrator made a motion to grant a rehearing and a new trial because he had not had a hearing on the merits. The motion was denied, holding that the sole reason stated in the petition for the appeal was that the probate court had no authority to modify or set aside his previous order, allowing the final account. The statute regulating appeals from probate courts requires the appellant to state the reasons for the appeal. He can urge no other reason upon trial in the appellate court. In re Ward’s Estate, 152 Mich. 218 (116 N. W. 28). The jurisdiction of the probate court was the sole question submitted in the appellate court. The appellant did not appeal from the merits.
The judgment is therefore affirmed.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.